       Case 1:14-md-02543-JMF Document 8263 Filed 11/17/20 Page 1 of 2
                                                                     Application GRANTED, except as to the
                                                                     Order (which has already been filed
                                                                     publicly), for substantially the reasons
                                                                     stated in the parties' joint letter. The
                                                                     Clerk of Court is directed to terminate
                                Sent via email from: New York Office 14-MD-2543, ECF No. 8262 and 15-
                                                                     CV-4709, ECF No. 200.
                                     November 17, 2020
                                                                                     SO ORDERED.
Via ECF
The Honorable Jesse M. Furman
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007                                                                            November 17, 2020


                 Re:       In re GM LLC Ignition Switch Litigation 14-MD-2543
                           Anglin v. General Motors LLC 15-CV-4709

Dear Judge Furman:

              Plaintiff Leland Anglin, as former Guardian of the Person and former Administrator
of the Estate of Todd Anglin {“Plaintiff”), and Defendant General Motors LLC (“New GM”)
(collectively, “the Parties”) hereby jointly submit this letter brief requesting that the Court allow
the parties’ Joint Motion to Approve the Settlement of this matter, and related documents and
Order, to remain under seal. These documents should remain under seal because they contain
provisions of confidential settlement agreements and releases, and confidential trust information.
See 3/2/16 Memorandum Opinion and Order (Docket No. 2391) (“The Second Circuit has
repeatedly affirmed the importance of settlement confidentiality in light of the public interest in
promoting settlement— particularly where, as here, ‘a case is complex and expensive, and
resolution of the case will benefit the public.’”) (quoting U.S. v. Glen Falls Newspapers, Inc.,
160 F.3d 853, 856-57 (2d Cir. 1998)).

        Second Circuit precedent is clear that the confidentiality of settlement agreements and
settlement discussions must be protected. See U.S. v. Glen Falls Newspapers, Inc., 160 F.3d 853,
858 (2d Cir. 1998) (“We conclude that the presumption of access to settlement negotiations, draft
agreements, and conference statements is negligible to nonexistent. We also conclude that
release of these discussion and documents is likely to impair materially the trial court’s
performance of its Article III function of crafting a settlement of this case. The need for a fair
and efficient resolution through settlement of this complex, expensive, ten-year-old case of great
public importance far outweighs the negligible presumption of access to settlement materials.”);
Gambale v. Deutsche Bank AG, 377 F.3d 133, 143-44 (2d Cir. 2004) (holding that it was an
abuse of discretion to unseal the transcript of a settlement conference); In re Sept. 11 Litig., 723
F. Supp. 2d 526, 533 (S.D.N.Y. 2010) (“Confidential documents exchanged in the course of
discovery, negotiation, and mediation, and submitted in connection with the motion for approval
of the property damage settlement, will not be disclosed to the public. . . . They are not the type


         New York Office:                         Pennsylvania Office:                       West Virginia Office:
      600 Third Ave., 12th Floor                   615 Iron City Drive                          3200 Main St.
        New York, NY 10016                        Pittsburgh, PA 15205                       Weirton, WV 26062

                            Toll Free: (888) 480-1123 • Fax: (888) 499-1123 • ChaffinLuhana.com
       Case 1:14-md-02543-JMF Document 8263 Filed 11/17/20 Page 2 of 2




of document to which the public has historically had access nor would public disclosure enhance
the function of settlement negotiations. If any presumption of access attaches merely from the
fact that these documents were submitted in the course of briefing on the motion for approval, it
is small and outweighed by the chilling of settlement negotiations that could result from
disclosure.”); Schoeps v. Museum of Modern Art, 603 F. Supp. 2d 673, 676 (S.D.N.Y. 2009)
(“[T]he Second Circuit strongly endorses the confidentiality of settlement agreements in virtually
all cases.”); Sec. & Exch. Comm'n v. Telegram Grp. Inc., No. 19-CV-9439 (PKC), 2020 WL
3264264, at *5 (S.D.N.Y. June 17, 2020) (“[p]rotecting the confidentiality of the settlement
negotiation process represents a significant countervailing factor that can outweigh the
presumption of public access and warrant the sealing of settlement negotiations materials.”).

       This rule has previously been applied in this MDL to seal documents related to
confidential settlement agreements. See 3/2/16 Memorandum Opinion and Order (Docket No.
2391) (sealing permanently three documents related to settlement between New GM and certain
MDL plaintiffs); 5/13/20 Order (Docket No. 7926) (finding that a conference should be closed to
the public given the likelihood that confidential settlement information will be shared and
allowing a redacted transcript); 6/11/20 Memo Endorsement (Docket No. 7992) (finding
proposed redactions appropriate as settlement-related communications); 7/21/20 Order (Docket
No. 8055) (ordering parties to submit proposed redactions to documentation containing
confidential settlement information).

       WHEREFORE, the parties jointly request that the filed under seal documents related to
this motion remain under seal.

   Respectfully submitted,                                          Respectfully Submitted,
   s/ Roopal P. Luhana                                              s/ Wendy L. Bloom
   Roopal P. Luhana, Esq.                                           Wendy L. Bloom, Esq.
   Steven D. Cohn, Esq.                                             Kirkland & Ellis LLP
   Chaffin Luhana LLP                                               300 North LaSalle
   600 Third Avenue, 12th Floor                                     Chicago, Illinois 60654
   New York, New York 10016                                         (312) 862-2000 (phone)
   Tel.: (347) 269-4472                                             wbloom@kirkland.com
   luhana@chaffinluhana.com
                                                                    Counsel for Defendant General
   Counsel for Plaintiff                                            Motors LLC




         New York Office:                         Pennsylvania Office:                       West Virginia Office:
      600 Third Ave., 12th Floor                   615 Iron City Drive                          3200 Main St.
        New York, NY 10016                        Pittsburgh, PA 15205                       Weirton, WV 26062

                            Toll Free: (888) 480-1123 • Fax: (888) 499-1123 • ChaffinLuhana.com
